Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on September 24, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the prior art listed in the International Search Report in the Written Opinion associated w/ PCT/JP2019/013227 (i. e. the Applicants’ parent application).  The U. S. examiner concurs w/ the international examiner’s conclusion of allowability/patentability of the Applicants’ claims over the prior art listed in the International Search Report.  No further comment by the U. S. examiner is deemed necessary regarding the art discussed by the international examiner in this Written Opinion associated w/ PCT/JP2019/013277.
The European examiner has offered JP 2006 290729 A and also WO 2011/007762 A1 as alleged anticipatory “X”-type references in the European Patent Communication associated w/ Application No./Patent No. 19775036.7 – 1105/3778533 (PCT/JP2019/013227).  Within this European Communication, the European examiner submitted that both of these JP 2006 290729 A and WO 2011/007762 A1 references described an aluminum nitride having X ray measurements concerning the In re Kahn, 441 F.3d 977, 988 (Fed Cir 2006) and also KSR supra 550 U. S. at 418 (Fed Cir) court decisions.  While these court decisions appear to be based on the legitimacy of obviousness rejections against an Applicants’ claims, it is reasonably concluded that the rationale presented in these court decisions would also be equally applicable to anticipatory rejections (such as those presented in this European Patent Communication associated w/ Application No./Patent No. 19775036.7 – 1105/3778533 (PCT/JP2019/013227), as well.  Hence, this U. S. examiner will also not offer any 102 or 103 rejections against any of the Applicants’ claims based on the teachings presented in these JP 2006 290729 A and WO 2011/007762 A1 references, either.
The search of the U. S. examiner produced JP WO 2019 189 378 A1, which is a member of the same patent family as the Applicants’ parent application (JP W 2019 013 227 A) and, thus, does not appear to be available as prior art.
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Reference Made of Record
JP 2006 290 729 A (i. e. the alleged anticipatory reference cited by the European examiner) is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv